EXHIBIT 10.1
 
EXECUTION COPY
 
AMENDMENT NO. 1
 
Dated as of September 6, 2012
 
to
 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 27, 2012
 
THIS AMENDMENT NO. 1 (“Amendment”) is made as of September 6, 2012 by and among
Schawk, Inc. (the “Borrower”), the Foreign Subsidiary Borrowers party hereto,
the Alternate Currency Borrowers party hereto (together with the Borrower, the
“Borrowers”), the financial institutions listed on the signature pages hereof
and JPMorgan Chase Bank, N.A., as Agent (in such capacity, the “Agent”), under
that certain Second Amended and Restated Credit Agreement dated as of January
27, 2012 by and among the Borrowers, the Lenders and the Agent (as may be
further amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Credit Agreement.
 
WHEREAS, the Borrowers have requested that the Lenders and the Agent agree to
certain amendments to the Credit Agreement;
 
WHEREAS, the Lenders party hereto and the Agent have agreed to such amendments
on the terms and conditions set forth herein;
 
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrowers, the
Lenders party hereto and the Agent have agreed to enter into this Amendment.
 
1. Amendments to Credit Agreement.  Effective as of the date of satisfaction of
the conditions precedent set forth in Section 2 below, the definition of
“EBITDA” appearing in Section 1.1 of the Credit Agreement is hereby amended to
add the following clause at the end of the first sentence thereof:
 
“, plus (x) solely for purposes of Section 7.4 and not for determining pricing
pursuant to Section 2.15(D)(ii), extraordinary non-recurring expenses associated
with the Borrower’s enterprise resource planning system in an aggregate amount
not to exceed (a) $10,000,000 for the Last Twelve-Month Periods ending September
30, 2012, December 31, 2012 and March 31, 2013, (b) $8,000,000, for the Last
Twelve-Month Period ending June 30, 2013, (c) $6,000,000, for the Last
Twelve-Month Period ending September 30, 2013 and (d) $0 thereafter”
 
2. Conditions of Effectiveness.  The effectiveness of this Amendment is subject
to the conditions precedent that (a) the Agent shall have received (i)
counterparts of this Amendment duly executed by the Borrowers, the Required
Lenders and the Agent and the Consent and Reaffirmation attached hereto duly
executed by the Subsidiary Guarantors and (ii) evidence reasonably satisfactory
to it that the Note Documents have been amended in a manner consistent with the
amendments hereunder and
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b) the Borrowers shall have paid all of the fees of the Agent and its
affiliates (including, to the extent invoiced, reasonable attorneys’ fees and
expenses of the Agent) in connection with this Amendment and the other Loan
Documents.
 
3. Representations and Warranties of the Borrowers.  The Borrowers hereby
represent and warrant as follows:
 
(a) This Amendment and the Credit Agreement, as amended hereby, constitute
legal, valid and binding obligations of the Borrowers and are enforceable
against the Borrowers in accordance with their terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally).
 
(b) As of the date hereof and giving effect to the terms of this Amendment, (i)
no Default or Unmatured Default shall exist and (ii) the representations and
warranties of the Borrowers set forth in Article VI of the Credit Agreement, as
amended hereby, are true and correct in all material respects as of the date
hereof (unless such representation and warranty is made as of a specific date,
in which case, such representation and warranty shall be true in all material
respects as of such date).
 
4. Reference to and Effect on the Credit Agreement.
 
(a) Upon the effectiveness hereof, each reference to the Credit Agreement in the
Credit Agreement or any other Loan Document shall mean and be a reference to the
Credit Agreement as amended hereby.
 
(b) Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.
 
(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent or the Lenders,
nor constitute a waiver of any provision of the Credit Agreement or any other
documents, instruments and agreements executed and/or delivered in connection
therewith.
 
5. Governing Law.  This Amendment shall be construed in accordance with and
governed by the law of the State of Illinois.
 
6. Headings.  Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
 
7. Counterparts.  This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same
instrument.  Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
 
[Signature Pages Follow]
 
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.
 

 
SCHAWK, INC.,
as a Borrower
         
 
By:
/s/Timothy J. Cunningham     Name:   Timothy J. Cunningham     Title:      Chief
Financial Officer  

 

 
SCHAWK USA INC.,
as a Borrower
         
 
By:
/s/Timothy J. Cunningham     Name:   Timothy J. Cunningham     Title:      Chief
Financial Officer  

 

 
SCHAWK UK LIMITED (Co. No. 03462552),
as a Borrower
         
 
By:
/s/A. Alex Sarkisian     Name:   A. Alex Sarkisian     Title:     Director  

 

 
SCHAWK LUXEMBOURG, S.À.R.L.,
as a Borrower
         
 
By:
/s/Paul De Haan     Name:   Paul De Haan     Title:     Director  

 

 
SCHAWK CANADA INC.,
as a Borrower
         
 
By:
/s/A. Alex Sarkisian     Name:   A. Alex Sarkisian     Title:     Director  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., individually as a Lender and as Agent
         
 
By:
/s/Robert Whitecotton     Name:   Robert Whitecotton     Title:      Vice
President  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 

 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
         
 
By:
/s/Michael Saurer     Name:   Michael Saurer     Title:     Officer  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A.,
as a Lender
         
 
By:
/s/Jonathan M. Phillips     Name:   Jonathan M. Phillips     Title:     Senior
Vice President  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender
         
 
By:
/s/Michael Bleecher     Name:   Michael Bleecher     Title:     Vice President  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 

 
NORTH SHORE COMMUNITY BANK & TRUST COMPANY, as a Lender
         
 
By:
/s/Eric M. Edelheit     Name:   Eric M. Edelheit     Title:     Senior Vice
President  

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 

--------------------------------------------------------------------------------

 
 
CONSENT AND REAFFIRMATION
 
Each of the undersigned hereby acknowledges receipt of a copy of the foregoing
Amendment No. 1 to the Second Amended and Restated Credit Agreement dated as of
January 27, 2012 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) by and among Schawk, Inc. (the “Borrower”), the
Foreign Subsidiary Borrowers from time to time party thereto, the Alternate
Currency Borrowers from time to time party thereto (together with the Borrower,
the “Borrowers”), the financial institutions from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as Agent (in such capacity, the
“Agent”), which Amendment No. 1 is dated as of September 6, 2012 (the
“Amendment”).  Capitalized terms used in this Consent and Reaffirmation and not
defined herein shall have the meanings given to them in the Credit
Agreement.  Without in any way establishing a course of dealing by the Agent or
any Lender, each of the undersigned consents to the Amendment and reaffirms the
terms and conditions of the Guaranty and any other Loan Document executed by it
and acknowledges and agrees that such agreements and each and every such Loan
Document executed by the undersigned in connection with the Credit Agreement
remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.  All references to the Credit Agreement contained in the
above-referenced documents shall be a reference to the Credit Agreement as so
modified by the Amendment and as the same may from time to time hereafter be
amended, modified or restated.
 
Dated:  September 6, 2012
 
[Signature Page Follows]
 
 
 
 

--------------------------------------------------------------------------------

 
 

SCHAWK USA INC.     SCHAWK WORLDWIDE HOLDINGS INC.             By:
/s/Timothy J. Cunningham
    By: 
/s/Timothy J. Cunningham
  Name:
Timothy J. Cunningham
   
Name: 
Timothy J. Cunningham  
Title: 
Chief Financial Officer
    Title:
Chief Financial Officer
 

 

SCHAWK LLC
 
By: SCHAWK USA INC., its Sole Member
    SCHAWK HOLDINGS INC.             By:
/s/Timothy J. Cunningham
    By: 
/s/Timothy J. Cunningham
  Name:
Timothy J. Cunningham
   
Name: 
Timothy J. Cunningham  
Title: 
Chief Financial Officer
    Title:
Chief Financial Officer
 

 

SEVEN SEATTLE, INC.     SCHAWK DIGITAL SOLUTIONS INC.             By:
/s/Timothy J. Cunningham
    By: 
/s/Timothy J. Cunningham
  Name:
Timothy J. Cunningham
   
Name: 
Timothy J. Cunningham  
Title: 
Chief Financial Officer
    Title:
Chief Financial Officer
 

 
MIRAMAR EQUIPMENT, INC.
    KEDZIE AIRCRAFT LLC
 
By: SCHAWK USA INC., its Sole Member
            By:
/s/Timothy J. Cunningham
    By:
/s/Timothy J. Cunningham
  Name:
Timothy J. Cunningham
   
Name: 
Timothy J. Cunningham  
Title: 
Chief Financial Officer
    Title:
Chief Financial Officer
 

 
 
   
SCHAWK LATIN AMERICA HOLDINGS LLC
 
By: SCHAWK USA INC., its Sole Member
             
 
    By: 
/s/Timothy J. Cunningham
   
 
   
Name: 
Timothy J. Cunningham  
 
 
    Title:
Chief Financial Officer
 

 
 
Signature Page to Amendment No. 1
Schawk, Inc.
Second Amended and Restated Credit Agreement dated as of January 27, 2012
 
 
 